





CITATION: NFC Acquisition L.P. v. Centennial 2000
      Inc., 2011 ONCA 43

DATE: 20110119


DOCKET: C51693


COURT OF APPEAL FOR ONTARIO


Sharpe, LaForme and Rouleau JJ.A.


BETWEEN


NFC Acquisition L.P. and

NFC Acquisition
          Corp.


Plaintiffs (Appellants)


and


Centennial
          2000 Inc., CIC Foods Inc. and

Centennial Foods Partnership


Defendants (Respondents)


James C. Tory and Andrew Gray for the appellants


L. David Roebuck and Samuel M.
          Robinson for the respondents


Heard: January 7, 2011


On appeal from the judgment of
          Justice Donald R. Cameron of the Superior Court of Justice dated January 29,
          2010.


ENDORSEMENT

[1]

This is an appeal from a summary judgment dismissing the appellants
    claim on the ground that the appellants failed to give timely notice in
    compliance with a notice provision in the agreement sued upon.
[2]

We see no error in the motion judges interpretation of the agreement as
    requiring notice of the claim within 18 months as a condition precedent to
    triggering the contractual right to indemnification.  Section 6.4(a) makes the
    right of indemnity asserted by the appellants subject to the notice
    requirements specified in s. 3.5.  As the right of indemnity asserted does not
    fall within any of the specified categories enumerated in ss. 3.5 (a), (b),
    (c), it falls within the default provision, s. 3.5(d).
[3]

The appellants submit that as the opening words of s. 3.5 and the
    closing words of s. 3.5(d) refer only to representations and warranties, and
    as the appellants do not assert a breach of warranty or breach of representation
    claim, s. 3.5 and, specifically, s. 3.5(d) do not apply.  We disagree.  Section
    6 deals with all rights to indemnity, including the rights asserted by the
    appellant in this action, and s. 6(4)(a) incorporates the notice provisions of
    s. 3.5.  In our view, when ss. 3.5 and 6(4)(a) are read together and when the
    agreement is read as a whole, it is apparent that the intention of the parties was
    to subject all rights of indemnity covered by s. 6 to the notice requirement of
    s. 3.5.  In our view, there is no ambiguity in the agreement so as to invoke
    any presumption against clauses limiting liability or imposing time bars on the
    assertion of claims.
[4]

We do not agree that the notice requirement imposed by s. 3.5 was of no
    force and effect by virtue of the
Limitations Act, 2002
, s. 22. S.O.
    2002, c. 24, Sch. B that provided that a limitation period prescribed by the
    act applies despite any agreement to vary or exclude it.  (Section 22 was
    amended, S.O. 2006, c. 21, Sch. D, s. 2 with respect to permit the variation of
    statutory limitation periods in business agreements but this case is governed
    by the earlier provision.)  The notice provision at issue did not vary or
    exclude the limitation period prescribed by the
Limitations Act
.  The
    right of indemnity was purely contractual in nature in a commercial agreement
    between sophisticated parties.  The various indemnity rights granted were, by
    agreement, time limited.  The timely notice requirement was a mutually agreed contractual
    condition precedent for triggering a right of indemnity.  Once a timely notice is
    given, the cause of action accrued and at that point, the statutory limitation
    period begins to run.  Notice provisions of this kind are acceptable in the
    context of commercial agreements between sophisticated parties.
[5]

We agree with the respondents that
Doré v. Verdun (City),
[1997]
    2 S.C.R. 862 is distinguishable as, unlike the
Limitations Act
, 2002,
    s.22, the provision of the
Quebec Civil Code
that was held to override a
    notice provision in an earlier statue dealt specifically with the requirement
    that notice be given prior to bringing the action.
[6]

As the appeal can be decided on these two grounds we find it unnecessary
    to consider whether the motion judge erred in finding that in any event the
    action was barred by the
Limitations Act
.
[7]

Accordingly, the appeal is dismissed with costs to the respondents fixed
    in the amount agreed to by the parties, namely, $15,000 inclusive of
    disbursements and applicable taxes.
Robert J. Sharpe J.A.
H.S.
    LaForme J.A.
Paul
    Rouleau J.A.